UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 11, 2016 RIGHTSIDE GROUP,LTD. (Exact name of Registrant as specified in its charter) Delaware 001-36262 32-0415537 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 5808 Lake Washington Blvd. NE, Suite300 Kirkland, Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (425) 298-2500 Not Applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers 2015 Bonus Compensation On February 11, 2016, the Compensation Committee (the “Committee”) of the board of directors of Rightside Group,Ltd. (the “Company”) approved the payment of cash bonus compensation to the named executive officers.The bonus compensation was awarded based on the achievement of performance criteria under the Company’s annual bonus plan. Name and Principal Position Cash ($) Taryn J. NaiduChief Executive Officer Tracy KnoxChief Financial Officer Wayne M. MacLaurin Chief Technology Officer Rick Danis General Counsel Annual Equity Award Grants The Committee, in consultation with the Company’s independent compensation consultant, Compensia, Inc., further approved annual equity award grants of restricted stock units to Messrs. MacLaurin and Danis as listed below.The restricted stock units vest in 16 substantially equal installments commencing on May 15, 2016 and on each three-month anniversary thereafter. Name and Principal Position Restricted Stock Units (#) Grant Date Wayne M. MacLaurin Chief Technology Officer February 11, 2016 Rick Danis General Counsel February 11, 2016 2016 Annual Base Salary In addition, the Committee also approved increases in annual base salaries for 2016 as follows:Mr. Naidu’s annual base salary increased from $385,000 to $400,000; Ms. Knox’s annual base salary increased from $323,000 to $334,000; Mr. MacLaurin’s annual base salary increased from $250,000 to $259,000; and Mr. Danis’ annual base salary increased from $242,000 to $250,000.Each of these officers is entitled to cash bonuses up to a percentage of his or her respective base salary.The actual amount of such bonuses is tied to the achievement of corporate operating and financial goals, and any other criteria that the Committee may determine in its sole discretion to consider other individual and corporate performance objectives.The bonus percentages for 2016 for each of these officers remain unchanged from 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: February 16, 2016 RIGHTSIDE GROUP,LTD. By: /s/ Taryn J. Naidu Taryn J. Naidu Chief Executive Officer
